No* 12112

         I N T E SUPREME C U T O THE STATE OF MONTANA
              H           OR    F

                                        1972



T M G G A S and PHOEBE GOGGANS,
 O   OGN
husband and w i f e ,

                              P l a i n t i f f s and Respondents,



CLARENCE H. WINKLEY and D R T Y I.
                            OOH
WINKLEY, Husband and w i f e , and M, M.
14ANSFIELD,

                              Defendants and A p p e l l a n t s .



Appeal from:       District Court of t h e Eleventh J u d i c i a l District,
                   Honorable Robert C. Sykes, Judge p r e s i d i n g .

Counsel o f Record:

      For A p p e l l a n t s :

              L. Lloyd Evans argued, Libby, Montana.

      For Respondents:

             Douglas and Kaufman, Libby, ~ o n t a n a .
             William Douglas and Leonard Kaufman argued, Libby,
              Montana.



                                                submitted:       February 1 7 , 1972

                                                   Decided :M        R 2 1 1972
M r . J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e Court.


          This i s an a p p e a l from a judgment f o r p l a i n t i f f s i n a n

a c t i o n f o r damages by purchasers of land a g a i n s t s e l l e r s and

t h e i r r e a l e s t a t e agent.   The a c t i o n was o r i g i n a l l y t r i e d i n

t h e e l e v e n t h j u d i c i a l d i s t r i c t , county of Lincoln and r e s u l t e d

i n a d i r e c t e d v e r d i c t f o r defendants.      P l a i n t i f f s appealed, t h e

judgment was v a c a t e d , and t h e cause remanded f o r r e t r i a l . Goggans

v . Winkley, 154 Mont. 451, 452, 459, 465 P.2d 326 ( h e r e i n a f t e r

referred t o a s the f i r s t case).             The r e t r i a l r e s u l t e d i n judgment

f o r p l a i n t i f f s and a n award of $9,000 by v e r d i c t of a j u r y .

Following d e n i a l of a motion f o r judgment n o t w i t h s t a n d i n g t h e

v e r d i c t and motion f o r a new t r i a l , defendants now a p p e a l from

t ha t j udgmen t   .
          P l a i n t i f f s Tom and Phoebe Goggans about March 1, 1967,

purchased a two a c r e t r a c t of land w i t h f r o n t a g e on t h e Libby-

Jennings highway i n Lincoln County from defendants Clarence H.

and Dorothy I. WinKley, through t h e t h i r d defendant M. M. Mans-

f i e l d , a r e a l e s t a t e a g e n t i n Libby.

          Here, t h e f a c t s a s ~ m t h e l a n dpurchase a r e t h e same a s

those s e t out i n the f i r s t case, to-wit:

          " P l a i n t i f f - p u r c h a s e r s made a n e a r n e s t money payment and

signed a w r i t t e n purchase o f f e r on a form prepared by t h e r e a l

e s t a t e a g e n t which contained t h e following provisions:

          " ' A l l r e p r e s e n t a t i o n s made by Broker o r i t s
          a g e n t s t o Buyer concerning s a i d r e a l o r p e r s o n a l
          p r o p e r t y a r e believed by i t and them t o be t r u e
          and c o r r e c t and a r e made i n good f a i t h but n e i t h e r
          Broker nor any of i t s salesmen o r a g e n t s r e p r e s e n t s
          o r w a r r a n t s any t h e r e o f t o be t r u e . Buyer has
          p e r s o n a l l y i n s p e c t e d s a i d premises and p e r s o n a l
          p r o p e r t y and i s p e r s o n a l l y f a m i l i a r w i t h t h e loca
          t i o n , s i z e , and c o n d i t i o n t h e r e o f and i s r e l y i n g
          s o l e l y upon ~ u y e r ' sown information about and
            i n v e s t i g a t i o n of t h e same and a l s o a s t o any
            f i n a n c i n g d t h i s s a l e contemplated by Buyer. '

            "The s a l e was completed by a w r i t t e n c o n t r a c t f o r deed

signed by p l a i n t i f f - p u r c h a s e r s and d e f e n d a n t - s e l l e r s which con-

t a ined t h e following provision:

           " ' I t i s agreed and understood between t h e
           p a r t i e s h e r e t o t h a t t h e expense of surveying
           t h e premises h e r e i n described s h a l l be borne
           by second p a r t i e s , t

           " P l a i n t i f f -purchasers entered i n t o possession and made

c e r t a i n improvements on t h e p r o p e r t y , g e n e r a l l y cons i s t i n g of

a gas s t a t i o n , s t o r e , and t r a i l e r park.          Thereafter p l a i n t i f f -

purchasers were informed by a g e n t s of t h e Montana highway de-

partment t h a t t h e i r p r o p e r t y encroached upon t h e highway r i g h t -

of-way approximately 40 f e e t .                 This a c t i o n followed.

           "According t o p l a i n t i f f - p u r c h a s e r s , t h e r e a l e s t a t e

a g e n t made f a l s e r e p r e s e n t a t i o n s which induced them t o e n t e r

i n t o t h e c o n t r a c t f o r deed under which they purchased t h e p r o p e r t y .

These g e n e r a l l y c o n s i s t e d of s t a t e m e n t s t o t h e e f f e c t t h a t c e r t a i n

s t a k e s on t h e property marked i t s boundaries, t h a t such survey

was a c c u r a t e and t h e s t a k e s marked t h e t r u e boundaries, and t h a t

any a d d i t i o n a l survey by t h e purchasers would be a waste of time

and money.         According t o p l a i n t i f f - p u r c h a s e r s , they r e l i e d on

t h e s e s t a t e m e n t s , obtained a drawing of t h e p r o p e r t y from t h e

rea 1 e s t a t e agent w i t h dimensions of t h e p r o p e r t y marked t h e r e o n ,

went t o t h e p r o p e r t y and measured t h e d i s t a n c e s between t h e s t a k e s

which checked w i t h t h e dimensions on t h e drawing, and a c c o r d i n g l y

d i d n o t have a survey made."

           I n r e v e r s i n g and remanding t h e f i r s t c a s e f o r r e t r i a l ,

t h i s Court sa i d :
           "Here purchasers have a l l e g e d and o f f e r e d t o prove
           f r a u d i n t h e form of f a l s e r e p r e s e n t a t i o n s which i n -
           duced them t o e n t e r i n t o t h e c o n t r a c t i n t h e f i r s t
           p l a c e . Fraud i n t h e inducement has always been held
           t o be provable by p a r o l , notwithstanding t h e p a r o l
           evidence rule:         Advance-Rumely Thresher Co. , Inc. v.
           Wenholz, 80 Mont. 8 2 , 258 P. 1085; S a t h r e v . R o l f e ,
           31 Mont. 85, 77 P. 431."

           This a p p e a l i s from a judgment f o r p l a i n t i f f s , following

a jury verdict.             Defendants enumerate a lengthy l i s t of i s s u e s

f o r review which we summarize t o r e a c h t h e t h r u s t of d e f e n d a n t s '

appeal.

            1.    Defendants o b j e c t t o t h e l i m i t a t i o n of cross-examina-

t i o n of t h e p l a i n t i f f s ' w i t n e s s Vernon Borden, a s t o t h e d e t a i l s

o f h i s r e d i r e c t testimony.          Defendants contend t h e r e d i r e c t

examination of Borden sought t o enhance t h e s t a t u r e of t h e w i t n e s s

and emphasize h i s o f f i c i a l connection w i t h t h e s t a t e highway de-

pa r tmen t   .
           2.     Defendants o b j e c t t o t h e l i m i t a t i o n o t cross-examina -

t i o n of p l a i n t i f f Phoebe Goggans w i t h r e s p e c t t o a p o s s i b l e a c t u a l

o r p r o s p e c t i v e r e s a l e of t h e property i n d i s p u t e .

           3.     Defendants o b j e c t t o t h e e x c l u s i o n of evidence t h a t

a f e d e r a l dam i s being c o n s t r u c t e d i n t h e a r e a .         They contend

such evidence has a d e c i s i v e bearing upon t h e i s s u e and amount of

damages.

           4.     Defendants o b j e c t t o t h e l i m i t a t i o n of t h e number of

c h a r a c t e r w i t n e s s e s t o t h r e e i n s t e a d of t h e t r i a l c o u r t r u l e of

f i v e , contending t h a t s i n c e t h e c a s e was i n t h e n a t u r e of f r a u d

t h e c h a r a c t e r of defendants was i n i s s u e and defendants were un-

duly and u n f a i r l y l i m i t e d i n t h e number of t h e i r c h a r a c t e r w i t -

nesses.
            5.     Defendants o b j e c t t o t h e c o u r t ' s r e f u s a l of a number

of defendants ' o f f e r e d i n s t r u c t i o n s .

            6.     Defendants o b j e c t t o t h e s u f f i c i e n c y of t h e evidence

t o j u s t i f y t h e v e r d i c t and amount of damages.

            I s s u e 1.      Vernon Borden i s a s t a t e highway department

engineer whose survey crew undertook t o e s t a b l i s h t h e r i g h t - o f -

way a d j o i n i n g p l a i n t i f f s ' p r o p e r t y .    Measurements were made from

t h e c e n t e r of t h e e x i s t i n g roadway.              According t o t h o s e measure-

ments t h e r e was an encroachment upon t h e 80 f o o t right-of-way

of 1 . 5 f e e t a t t h e s o u t h e r l y end and 2 . 2 f e e t a t t h e n o r t h e r l y

end of p l a i n t i f f s    '   s t o r e building.           Other encroachments were n o t e d ,

according t o t h e measurements, but they a r e n o t a p a r t of t h i s

proceeding.

            Defendants o b j e c t t o t h e l i m i t a t i o n of recross-examina-

t i o n of M r . Borden.            From t h e t r a n s c r i p t , i t i s e v i d e n t t h a t p r i o r

q u e s t i o n i n g of Borden thoroughly e s t a b l i s h e d t h e measurements and

encroachments, which a r e t h e b a s i s of t h i s a c t i o n .                      The d i r e c t and

cross-examination of Borden examined t h e width of t h e r i g h t - o f -way

and t h e surveying.

            Redirect-examina t i o n of Borden a g a i n t r e a t e d t h e m a t t e r s

a l r e a d y developed i n t h e r e c o r d .            The q u e s t i o n i n g p e r t a i n e d t o

t h e width of t h e right-of-way,                    t h e l e n g t h o f time f o r l e a s e s , and

surveying t o e s t a b l i s h a c e n t e r l i n e i n t h e highway.                  On r e c r o s s -

examination t h e t r i a l c o u r t l i m i t e d examination t o t h e scope of

the redirect-examination.                      W f i n d i t t o be a proper r u l i n g .
                                                e

G a r r i s o n v. Trowbridge, 119 Mont. 505, 177 P.2d 464.                                 As to

defendants ' c o n t e n t i o n r e g a r d i n g t h e c r e d i b i l i t y and r e l i a b i l i t y

of t h e w i t n e s s Borden           based upon h i s s t a t u s , no record a t t r i a l

presented any i s s u e regarding h i s a u t h o r i t y , competence, o r s t a t u s .

Matters of technica 1 e x p e r t i s e were s u f f i c i e n t l y examined and de-

f e n d a n t s ' argument on any a l l e g e d u n r e l i a b i l i t y i s without m e r i t .
            Issue 2.         Defendants        '   o b j e c t t o t h e l i m i t a t i o n of c r o s s -

examination of t h e p l a i n t i f f Phoebe Goggans, w i t h r e s p e c t t o a

p o s s i b l e a c t u a l or progpective             r e s a l e of t h e p r o p e r t y .    Defendants

sought t o e x p l o r e t h i s a r e a i n an e f f o r t t o r e f u t e p l a i n t i f f s '

c o n t e n t i o n t h a t t h e p r o p e r t y i s w o r t h l e s s i n view of t h e r i g h t -

of-way encroachment.                  The t r i a l c o u r t r u l e d defendants could n o t

i n q u i r e i n t o p l a i n t i f f s ' f u t u r e plans r e g a r d i n g t h e p r o p e r t y on

t h e grounds t h a t cross-examination must be l i m i t e d t o t h o s e m a t t e r s

brought o u t i n d i r e c t examination; and, t h a t t h e a r e a of q u e s t i o n i n g

had no r e l e v a n c e i n t h a t i t r a i s e d a c o l l a t e r a l i s s u e , involving

t h i r d p a r t i e s , n o t germane t o t h i s c a s e .

            Issue 3 .        Defendants contend t h a t without unlimited c r o s s -

examination p l a i n t i f f s ' testimony was s p e c u l a t i v e and c o n j e c t u r a l

regarding damages, i n view of t h e l o c a t i o n of p l a i n t i f f s ' p r o p e r t y

on t h e s i t e of a United S t a t e s government dam.                          Defendants maintain

t h e i r c a s e was prejudiced when t h e c o u r t r e f u s e d t o t a k e j u d i c i a l

n o t i c e of t h e f a c t s which form p a r t of t h e common knowledge and

experience.

           The f a c t t h a t t h e p r o p e r t y may be on a government dam s i t e

i s i r r e l e v a n t t o t h e i s s u e s and i s c o n j e c t u r a l concerning p o s s i b l e

f u t u r e and c o l l a t e r a l m a t t e r s .    A t i s s u e h e r e i s t h e r i g h t of

recovery from defendants.                     I n j e c t i o n of c o l l a t e r a 1 m a t t e r s involving

t r a n s a c t i o n s between o t h e r s , which a r e i n t h i s c a s e c o n j e c t u r a l ,

i s c o l l a t e r a l i n a d m i s s i b l e evidence under t h e c o l l a t e r a l s o u r c e

doctrine.          In t h e Oklahoma c a s e , Burk Royalty Company v. J a c o b s ,

( ~ k l a1963), 387 P.2d 638, 640, t h e landowners brought a c t i o n
         .

a g a i n s t o i l and gas l e s s e e f o r damages t o s u r f a c e of land by s a l t

water and o i l p o l l u t i o n .         A t t r i a l , t h e c o u r t excluded l e s s e e ' s

evidence t h a t t h e landowners had a c o n t r a c t w i t h t h e f e d e r a l
government p l a c i n g p a r t of t h e i r land under t h e p r o v i s i o n s of

t h e S o i l Bank Act.           I n a f f i r m i n g , t h e Supreme Court o f Oklahoma

held:

            "The above a l l e g a t i o n s c o n s t i t u t e no d e f e n s e t o
            p l a i n t i f f s ' a c t i o n f o r damages caused by flowage
            of s a l t w a t e r and o i l over t h e i r l a n d . p l a i n t i f f s '
            compensation by t h e f e d e r a l government under t h e
            c o n t r a c t i s merely compensation from a c o l l a t e r a l
            s o u r c e . W have many times h e l d t h a t a payment
                                e
            t o p l a i n t i f f s from a s o u r c e wholly independent of
            and n o t i n b e h a l f of t h e wrongdoer cannot i n u r e
            t o t h e b e n e f i t of t h e wrongdoer t o l e s s e n t h e damages
            r e c o v e r a b l e from him, and t h e e v i d e n c e o f s u c h pay-
            ment i s i n a d m i s s i b l e . "

            Here,       d e f e n d a n t s s e e k t o r e l y upon t h e common knowledge

of t h e community t h a t t h e p r o p e r t y i n v o l v e d i s s i t u a t e d on t h e

government dam s i t e .             The f u t u r e d i s p o s i t i o n of t h e p r o p e r t y ,

a long w i t h t h e s p e c u l a t i v e t r a n s a c t i o n s d e f e n d a n t s s e e k t o

i n j e c t i n t o t h e c a s e , a r e c o n j e c t u r a l m a t t e r s n o t i n i s s u e and

not relevant here.

            I s s u e 4.     Defendants o b j e c t t o t h e l i m i t a t i o n o f t h e i r

c h a r a c t e r w i t n e s s e s t o t h r e e , i n s t e a d of t h e t r i a l c o u r t r u l e o f

f i v e such witnesses.              They contend p l a i n t i f f s ' a l l e g a t i o n s p u t

t h e c h a r a c t e r of t h e d e f e n d a n t s i n i s s u e and d e f e n d a n t s were

unduly and u n f a i r l y l i m i t e d a s t o t h e number of t h e i r c h a r a c t e r

witnesses.

           This i s s u e is without merit.                    The r e c o r d r e v e a l s no o b j e c t -

t i o n by d e f e n d a n t s ' c o u n s e l t o t h e l i m i t a t i o n of t h e number o f

c h a r a c t e r w i t n e s s e s by t h e t r i a l c o u r t .   Counsel must p r e s e r v e

the r e c o r d t o p e r f e c t a p p e l l a t e review o f a n i s s u e .           Clark v.

W o r r a l l , 146 Mont. 374, 406 P.2d 822; Spencer v . Robertson, 1 5 1

Mont. 507, 445 P.2d 48.                   N o t i c e i s t a k e n of t h e a f f i d a v i t s o f

c o u n s e l f o r p l a i n t i f f s and t h e a f f i d a v i t o f t h e t r i a l judge

s e t t i n g f o r t h t h e l a c k of o b j e c t i o n by d e f e n d a n t s ' c o u n s e l . The
t r i a l judge a l s o noted t h e a t t e m p t t o conduct a r e a s o n a b l e

and e x p e d i t i o u s t r i a l .   Of prime importance i s t h e e x p l a n a t i o n

of t h e t r i a l judge t h a t a l t h o u g h p l a i n t i f f s o b j e c t e d t o t h e

submission of any c h a r a c t e r w i t n e s s e s n e v e r t h e l e s s , s i n c e t h e

c a s e was based on a theory of c o n s t r u c t i v e f r a u d , t h e c o u r t

permitted defendants t o p l a c e t h e i r w i t n e s s e s upon t h e s t a n d ,

s u b j e c t : _ \ t o . -t h e c o u r t ' s l i m i t a t i o n which was n o t o b j e c t e d t o

by defendants ' counsel.

           Here, we n o t e t h a t from t h e record t h e c h a r a c t e r of

t h e defendants was n o t i n i s s u e and was n o t impeached a t t r i a l .

~ o n t a n a ' ss t a t u t e on c h a r a c t e r testimony, s e c t i o n 93-1901-13,

R.C.M.      1947, provides:

           "Evidence of good character--when allowed. Evidence
           of t h e good c h a r a c t e r of a p a r t y i s n o t a d m i s s i b l e
           i n a c i v i l a c t i o n , nor of a w i t n e s s i n any a c t i o n ,
           u n t i l t h e c h a r a c t e r of such p a r t y o r w i t n e s s has been
           impeached, o r u n l e s s t h e i s s u e involves h i s c h a r a c t e r . ' '

A t t h e very l e a s t , c h a r a c t e r testimony was n o t germane t o t h i s

c a s e a n d , advancing d e f e n d a n t s ' argument t o i t s f u l l e s t e x t e n t ,

c e r t a i n l y the t h r e e witnesses       '   testimony e s t a b l i s h e d t h e good

c h a r a c t e r of detendants s u f f i c i e n t l y f o r t h e j u r y .        W f i n d no
                                                                                      e

error.

           Issue 5.         Defendants o b j e c t t o t h e t r i a l c o u r t ' s r e f u s a l

o f eleven i n s t r u c t i o n s proposed by defendants.

           Defendants' proposed Montana J u r y I n s t r u c t i o n Guide, (WIG),

No. 1.04 o f f e r s t h e common knowledge o f dam c o n s t r u c t i o n a s t h e

b a s i s of m i t i g a t i o n of damages a g a i n s t defendants.                A s heretofore

d i s c u s s e d , t h e i n j e c t i o n of c o l l a t e r a l m a t t e r s , independent i n

n a t u r e , i s i r r e l e v a n t and properly excludable both i n t h e t a k i n g

of evidence and i n summation.                      Kappes v . J a a p , 141 Mont. 471, 378
       WIG No. 1.05 r e l a t e s t o o r a l admissions and i s mandatory,
                      that
however, we n o t e i t h e t r i a l c o u r t ' s I n s t r u c t i o n No. 2 was adequate

t o inform t h e j u r y on t h e weight t o be given testimony presented

during t r i a l .      The j u r y was p r o p e r l y a p p r i s e d of i t s r o l e i n

weighing t h e testimony a s i t r e l a t e d t o t h e f a c t s and circum-

s t a n c e s a s shown by t h e evidence.              The g e n e r a l p r e c a u t i o n a r y

i n s t r u c t i o n given by t h e c o u r t was adequate.

           Detendants' proposed WIG i n s t r u c t i o n s No. 1.06 and No.

5.01 t e s t t h e s t r e n g t h of t h e evidence produced a t t r i a l , q u e s t i o n i n g

t h e i n a b i l i t y of p l a i n t i t f s t o produce a p l a t which t h e p l a i n t i f f s

claimed was f u r n i s h e d t o them and t h e f a i l u r e of p l a i n t i f f Tom

Goggans t o a p p e a r , t e s t i f y and be cross-examined.                     These i n s t r u c -

t i o n s a r e i n a p p l i c a b l e t o t h e evidence s i n c e t h e testimony of

t h e highway department e n g i n e e r , Borden, s u f f i c i e n t l y provided

a u t h o r i t a t i v e e x p e r t i s e r e g a r d i n g t h e a l l e g e d encroachment.

F u r t h e r , t h e d e p o s i t i o n of p l a i n t i f f Tom Goggans was r e a d i n t o

t h e record pursuant t o Rule 26(d) ( 3 ) , M.R.Civ.P.,                         a b s e n t objec-

t i o n by defendants and without a motion t o suppress such deposi-

tion.      The evidence thus presented by way of d e p o s i t i o n was

s u f f i c i e n t t o r e p l a c e Tom Goggans a s a w i t n e s s .

           Defendants' i n s t r u c t i o n No. 2 was p r o p e r l y r e f u s e d s i n c e

t h e c o u r t ' s given I n s t r u c t i o n No. 13. was a c l e a r s t a t e m e n t of t h e

law a p p l i c a b l e t o t h e two t h e o r i e s of a c t u a l and c o n s t r u c t i v e

fraud.      Refused i n s t r u c t i o n No. 2 r e p r e s e n t e d a l i m i t e d i n s t r u c -

t i o n r e s t r i c t i n g i t s e l f t o t h e elements of a c t u a l f r a u d and

d e l e t e d t h e theory of c o n s t r u c t i v e f r a u d .

           ~ e f e n d a n t ' proposed i n s t r u c t i o n No. 3 was a d e q u a t e l y
                             s

covered by t h e t r i a l c o u r t ' s given I n s t r u c t i o n No. 10, which
i n s t r u c t e d t h e j u r y t h a t t r a n s a c t i o n s a r e presumed t o have been

f a i r and r e g u l a r .      S i m i l a r l y , d e f e n d a n t s ' proposed i n s t r u c t i o n No.

5 on t h e presumption o f good f a i t h was c o n t a i n e d i n t h e c o u r t ' s

g i v e n I n s t r u c t i o n s No. 2 and No. 10, which s t a t e d t h a t w i t n e s s e s

a r e presumed t o s p e a k t h e t r u t h and t r a n s a c t i o n s a r e presumed t o

have been f a i r and r e g u l a r .

           ~ e f e n d a n t s ' proposed i n s t r u c t i o n s No. 6 , 7 , and 8 p e r t a i n

t o t h e i n t e r p r e t a t i o n of t h e w r i t t e n c o n t r a c t r e g a r d i n g s u r v e y i n g .

W f i n d them t o be w i t h o u t m e r i t a s t h i s Court s a i d i n t h e f i r s t
 e

case:

           "We h o l d t h a t , i n any e v e n t , t h e s u r v e y p r o v i s i o n
           i n t h e c o n t r a c t does n o t b a r i n q u i r y i n t o t h e q u e s t i o n
           of whether p u r c h a s e r s g o t what t h e y bargained f o r .
           I f c e r t a i n r e p r e s e n t a t i o n s were made t o p u r c h a s e r s
           by t h e s e l l e r s ' a g e n t r e l a t i v e t o a p r e v i o u s s u r v e y ,
           t h e marking of t h e boundaries t h e r e o f w i t h s t a k e s ,
           and t h e measurements of t h e p e r i m e t e r o f t h e p r o p e r t y
           and t h a t t h e s e r e p r e s e n t a t i o n s were p r o p e r l y r e l i e d
           upon t h e r e b y i n d u c i n g p u r c h a s e r s t o buy w i t h o u t a
           s u r v e y , a l l a s comprehended i n p u r c h a s e r s ' o f f e r o f
           p r o o f , and i t l a t e r t u r n s o u t t h a t t h e r e p r e s e n t a t i o n s
           a r e i n c o r r e c t and t h e p r o p e r t y i s i n f a c t i n a d i f -
           f e r e n t l o c a t i o n and encroaches on t h e s t a t e ' s r i g h t -
           of-way, t h e n t h e p u r c h a s e r s a r e n o t f o r e c l o s e d from
           a t t e m p t i n g t o prove t h e s e f a c t s by t h e c o n t r a c t pro-
           v i s i o n i n q u e s t i o n . The d i s t r i c t c o u r t was i n e r r o r
           a t t h i s point."

           ~ e f e n d a n t ' proposed i n s t r u c t i o n No. 11 i s a n i n s t r u c t i o n
                             s

on damages and we f i n d no e r r o r i n t h e c o u r t ' s r e f u s a l t o g r a n t

s u c h i n s t r u c t i o n , s i n c e i t was i n s u b s t a n c e a d e q u a t e l y c o n t a i n e d

i n t h e c o u r t ' s g i v e n I n s t r u c t i o n s No. 7 and No. 11.

           W f i n d no m e r i t i n d e f e n d a n t s
            e                                                   '   i s s u e No. 5.

            I s s u e No. 6 .       Defendants contend tha t i n s u f f i c i e n t e v i d e n c e

was p r e s e n t e d t o show (1) f r a u d , (2) encroachment, and ( 3 ) damages,

t o support the jury v e r d i c t .

           Defendants have framed t h e f i r s t p o i n t of t h i s i s s u e i n

terms of f r a u d , when i n f a c t t h e c a s e was t r i e d on m i s r e p r e s e n t a -

t i o n i n t h e d e s c r i p t i o n o f t h e boundaries 0 2 t h e p r o p e r t y .               Evidence
produced a t t r i a 1 demonstrated t h e p r o p e r t y was surveyed and

represented           t o t h e buyers a s c o n t a i n i n g a 40 f o o t s t r i p which

i n f a c t was p a r t of a highway right-of-way.                       The testimony

r e g a r d i n g s t a k e s v i s i b l e on t h e p r o p e r t y a t t h e time of s a l e

i s f u r t h e r evidence of t h e r e p r e s e n t a t i o n .      That t h e r e was an

encroachment contained i n t h e d e s c r i p t i o n was a d e q u a t e l y l a i d

t o r e s t by t h e testimony d e s c r i b i n g t h e highway right-of-way.

P l a i n t i k f s from t h e o u t s e t maintained t h a t t h e i r c l a i m r e s t e d

on t h e m i s r e p r e s e n t a t i o n which they were g i v e n .         P l a i n t i f f s did

n o t a t any time p r e d i c a t e t h e i r s u i t upon a c l a i m of f r a u d on

t h e p a r t of d e f e n d a n t s .   W f i n d d e f e n d a n t s ' argument on t h i s
                                          e

p o i n t i s n o t germane t o t h e f a c t s .         S u b s t a n t i a l evidence of

m i s r e p r e s e n t a t i o n was a d e q u a t e l y shown and i f b e l i e v e d by t h e

j u r y , served a s the basis f o r i t s v e r d i c t .
                                                                     a 1leged
           The second p o i n t i n i s s u e No. 6 goes t o t h e / i n s u f f i c i e n c y

of t h e evidence t o show encroachment.                       As we have n o t e d , evidence

taken a t t r i a l r e g a r d i n g surveying was d i r e c t l y i n p o i n t t o show

t h a t p l a i n t i f f s were     i n f a c t n o t e n t i t l e d t o a 40 f o o t r i g h t -

of-way which belonged t o t h e highway and which extended t h e f u l l

l e n g t h o f t h e a b u t t i n g p r o p e r t y t h e y had purchased.         T h i s was

a r e d u c t i o n and an i n j u r y of t h e purchase, flowing o u t of t h e

misrepresentation i n the description.                         Again, we f i n d t h e j u r y

was p r e s e n t e d w i t h s u f f i c i e n t c r e d i b l e evidence t o s o f i n d .

           The t h i r d p o i n t i n i s s u e No. 6 t e s t s t h e s u f f i c i e n c y of

t h e evidence a s t o damages t o s u p p o r t t h e j u r y v e r d i c t .             We are

d i r e c t e d a g a i n t o t h e body of evidence p r e s e n t e d a t t r i a l o u t l i n i n g
                                                             and
t h e n a t u r e of p l a i n t i f f s ' b u s i n e s s / a s i t was a f f e c t e d by t h e

encroachment.           Testimony a s t o t h e r e l a t i v e v a l u e of t h e p r o p e r t y

both w i t h and w i t h o u t t h a t s t r i p of land was brought o u t a t t r i a l
    and we f i n d no r e a s o n a b l e b a s i s t o d i s t u r b t h e j u r y ' s a s s e s s -

    ment.      This Court has r e p e a t e d l y h e l d t h a t even though t h e

    evidence i s i n c o n f l i c t , i t w i l l only review t h e evidence t o

    determine i f t h e r e i s s u f f i c i e n t c r e d i b l e evidence t o s u p p o r t

    the verdict.          Breen v . Ind. Acc. Board, 150 Mont. 463, 436 P.2d

    701; Davis v . Davis,            - t.
                                      Mon          3
                                                   -         -P.2d                ,   29 St.Rep. 65.

    W f i n d no m e r i t i n defendants ' i s s u e No. 6 .
     e

               The judgment of t h e d i s t r i c t




                 sitting for Justice
i         Wesley C a s t l e s   .